Oo Oo SN DN A F&F W NH

NY bo bP LN NY KH NON | KF —&— Se SS SS S| S| S|
BPs RRR ERPE SSCS AAR BARBHeS

ROBERT S. BREWER, JR.
United States Attorney

Chief, Civil Division

SAMUEL W. BETTWY, SBN 94918
Assistant U.S. Attorney

REBECCA G. CHURCH, SBN 259652
Assistant U.S. Attorney

STEVEN J. POLIAKOFF, SBN 188231
Assistant U.S. Attorney

Office of the U.S. Attorney

880 Front Street, Room 6293

San Diego, CA 92101-8893

Attorneys for Respondents

ADRIAN RODRIGUEZ ALCANTARA,
et al.,

Plaintiffs-Petitioners,
v.

GREGORY J. ARCHAMBEAULT, San
Diego Field Office Director, ICE, et al.,

Defendants-Respondents.

KATHERINE L. PARKER, SBN 222629

 

 

subject to the penalty of perjury:

2016.

 

 

[pase 3:20-cv-00756-DMS-AHG Document 23-3 Filed 04/27/20 PagelD.374 Page 1of5

619-546-9634/7125/7721 / 619-546-7751 (fax)

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

Case No. 20cv0756 DMS AHG

DECLARATION OF

CAPTAIN PHILIP FARABAUGH, MD,
U.S. PUBLIC HEALTH SERVICE,
DEPUTY MEDICAL DIRECTOR FOR
ICE HEALTH SERVICE CORPS (THSC)

I, Captain Philip Farabaugh (CAPT) make the following statements under oath and

1. Iam employed by U.S. Department of Homeland Security, Immigration and
Customs Enforcement (ICE), and currently serve as the Deputy Medical Director
with ICE Health Service Corps (HSC). I have held this position since April 18,

20cv0756 DMS AHG

 
oO ON DH WA SF WY YN

HN wo NHN NH NH NY NN NHN NO —§| | @=— FPF S| FPF SS SS
on DN UH BR WD YH KY CS OO BH aI HH A FP WW NY |= O&O

 

 

pase 3:20-cv-00756-DMS-AHG Document 23-3 Filed 04/27/20 PagelD.375 Page 2 of 5

In my current position, I provide oversight of IHSC’s Medical Services Unit,
which comprises the agency’s medical, dental, and pharmacy program
components. These components provide and support direct patient care services
to detainees in ICE custody at IHSC-staffed detention facilities. The Medical
Service Unit program components also support the provision of medical, dental,
and pharmacy care services at non-IHSC staffed facilities.

I supervise the HSC Western Regional Clinical Director who advises on the
medical care practices at the Otay Mesa Detention Center (OMDC). I am aware
of OMDC’s medical program; however, I do not work on-site at the facility or
have first-hand knowledge of the daily operational functioning at the facility.
IHSC staff work at OMDC providing care to ICE detainees and U.S. Marshal
Service (USMS) detainees. I make my representations based on information
provided to me by IHSC staff about OMDC’s operation in the course of
performing my official duties.

4. The Imperial Regional Detention Facility (“IRDF”) is a non-IHSC-staffed

detention facility housing only ICE detainees. IHSC staff do not work in this
facility or direct their operations. IRDF employs their own medical staff to
deliver and direct health care services to ICE detainees. An IHSC Field Medical
Coordinator (FMC) serves as a medical liaison to IRDF to address detainee
medical care concerns and has general awareness of IRDF’s operation. I may
become involved in medical care concerns at IRDF should the facility not be able
to meet our detainee’s care needs or if there is a significant adverse event.
Otherwise, I do not supervise their medical operation and have no first-hand
knowledge of their daily operational functioning at the facility. | make my
representations based on information provided to me about IRDF’s operation in
the course of performing my official duties.

CoreCivic owns and manages OMDC and staffs the custodial elements of OMDC
except for the medical staff. [HSC staffs the OMDC medical unit. CoreCivic
provides security and transportation services under contract with ICE.

Management and Training Corporation (MTC) owns and staffs IRDF to include
the medical staff. MTC provides security and transportation services under
contract with ICE.

IHSC comprises a multidisciplinary workforce that consists of U.S. Public Health
Service Commissioned Corps (USPHS) officers, federal civil servants, and
contract health professionals.

Since the onset of reports of Coronavirus Disease 2019 (COVID-19), ICE
epidemiologists have been tracking the outbreak, regularly updating infection

2
20cv0756 DMS AHG

 
oc meOe NH HA FF W NO =

Bo Ww NH HP WH NH HO HY KN KH HH &S HF HS | ES KE Ye eR
oN DN MN BR WO NYO KK CO OO DO THD A HB WW NH KH S&

 

 

10.

11.

12.

13.

14.

fase 3:20-cv-00756-DMS-AHG Document 23-3 Filed 04/27/20 PagelD.376 Page 3of5

prevention and control protocols, and issuing guidance to IHSC field staff on
screening and management of potential exposure among detainees. IHSC does
not directly advise the medical care practices for non-IHSC-staffed detention
facilities.

In testing for COVID-19, IHSC is following guidance issued by the Centers for
Disease Control and Prevention (CDC) to safeguard those in its custody and care.

Each detainee is screened for disabilities upon admission by a member of the
medical staff. Identified disabilities are further evaluated and reasonable
accommodations are provided as medically appropriate.

At OMDC during intake medical screenings, detainees are assessed for fever and
respiratory illness and are asked to confirm if they have had close contact with a
person with laboratory-confirmed COVID-19 in the past 14 days.

The detainee’s responses and the results of these assessments will dictate whether
to monitor or isolate the detainee. Those detainees who present symptoms
compatible with COVID-19 will be placed in isolation, where they will be tested.
If testing is positive, they will remain isolated and treated. In case of any clinical
deterioration, they will be referred to a local hospital.

At OMDC in cases of known exposure to a person with confirmed COVID-19,
asymptomatic detainees are placed in cohorts with restricted movement for the
duration of the most recent incubation period (14 days after most recent exposure
to an ill detainee). Detainees who may have fever or other symptoms of COVID-
19 are instructed to seek medical care for further evaluation and treatment.

Cohorting is an infection-prevention strategy which involves housing detainees
together who were exposed to a person with an infectious organism but are
asymptomatic. This practice lasts for the duration of the COVID-19 incubation
period of 14 days, because individuals with COVID-19 and other communicable
diseases can be contagious before they develop symptoms and can serve as
undetected source patients. Those that show onset of fever and/or respiratory
illness are referred to a medical provider for evaluation. Cohorting is
discontinued when the 14-day incubation period completes with no new cases.
Per ICE policy, detainees diagnosed with any communicable disease who require
isolation are placed in an appropriate setting in accordance with CDC or state and
local health department guidelines.

o Both the OMDC and IRDF facilities provide medical care services for both
male and female detainees, provide daily access to sick calls in a clinical
setting, have an onsite medical housing unit, provide mental health and
dental health services, and are able to transfer detainees to community

3
20cv0756 DMS AHG

 
oO Oe nN DH NH FW YH

NY NO pO NHN NY WH NN HR = YY HH RB Se Se Pe Se
BPS aoR BB PS CaedW_AKDREBDBHRH Ss

 

 

15.

16.

17.

18.

19.

\Pase 3:20-cv-00756-DMS-AHG Document 23-3 Filed 04/27/20 PagelD.377 Page 4of5

hospitals and other community resources for mental or medical health care
needs.

As of 3:00 p.m. on Friday, April 24, 2020, the following information was
reported to me regarding OMDC:

a. From April 1 to April 24, 2020, there were 66 ICE detainees who have
tested positive for COVID-19.

b. 27 COVID-19 test results were pending for ICE detainees.

c. From April 1 to April 24, 2020, 20 ICE detainees who were suspected of
having COVID-19 tested negative for COVID-19.

d. One ICE detainee has refused testing for COVID-19.

e. Six ICE detainees have been hospitalized. Four have been discharged and
returned to the facility, and two are still hospitalized.

f. None of the ICE detainees at OMDC have required intubation to treat their
COVID-19 infection. .

g. No ICE detainee has died from COVID-19 infection.

h. The OMDC medical housing unit can house 38 patients. Eleven patients are
there for COVID-19 related care.

As of 3:00 p.m. on Friday, April 24, 2020, the following information was
reported to me regarding IRDF: from April 1 to April 24, 2020, no ICE detainee
has tested positive for COVID-19.

Per headquarters ICE instruction, both the OMDC and IRDF have limited
professional visits to noncontact visits and suspended in person social visitation
and facility tours.

Both the OMDC and IRDC custody staff are screening all staff and vendors when
they enter the facilities including body temperatures.

OMDC JHSC medical staff screen all detainee intakes when they enter the
facility to include inquiring about their medical history and checking their
temperature, and have procedures to continue monitoring the populations’ health.

20cv0756 DMS AHG

 
Oo fe 1D DB A FP WH LP kK

pO NY YP BD DP DP DD DD RD ea eee
on DN UN BRB WH NY KF CO OBO MOY DR nH BR WH NY KF OC

‘

pase 3:20-cv-00756-DMS-AHG Document 23-3 Filed 04/27/20 PagelD.378 Page 5of5

20. OMDC IHSC medical staff provide education on COVID-19 to detainees to
include the importance of hand washing and hand hygiene, covering coughs with
the elbow instead of with hands, and requesting to seek medical care if they feel
ill. The facilities provide detainees daily access to sick call and access to
emergency medical care at any time.

21. IHSC medical staff working with CoreCivic staff at OMDC have identified
housing units for the quarantine of patients who are suspected of or test positive
for COVID-19 infection to be addressed as set forth in the paragraphs above.

I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is
true and correct to the best of my knowledge and based on information obtained from
other individuals employed by ICE in the course of performing my official duties.

DATED: April 27, 2020

(cra Mei pen oo

Captain Philip Farabaugh, M.D.
Deputy Medical Director

ICE Health Service Corps
Enforcement and Removal Operations

 

20cv0756 DMS AHG

 

 

 

 

 
